Citation Nr: 1511363	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-42 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee, status post meniscus tear, with surgical repair and degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee with degenerative joint disease.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) from September 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2013, the Board denied the claims for increased ratings for the service-connected right and left knee disabilities.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court vacated and remanded the Board's February 2013 decision.  (The Veteran did not appeal the Board's February 2013 denial of a compensable rating for a right knee postoperative scar to the Court; as a result, this issue was deemed abandoned in the April 2014 Memorandum Decision).

The Board thereafter remanded the issues of entitlement to increased ratings for the service-connected right and left knee disabilities in September 2014 for further development.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disability has been raised by the record in a September 2014 "Veteran's Supplemental Claim for Compensation" form (VA Form 21-526b), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination to assess the severity of his service-connected psychiatric disability.  Hence, a VA psychiatric examination should be conducted on remand.

Also, the Veteran reported during a March 2014 VA mental health evaluation that he was in receipt of Social Security Administration (SSA) Supplemental Security Income (SSI) benefits (see March 2014 VA MHSL SATP Intake Assessment Note).  The records related to the SSA's determination have not yet been associated with the file and may be relevant.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability/SSI benefits, including any medical records relied on to make the decision.

2.  Then, schedule the Veteran for a VA psychiatric examination to assess the current severity of his psychiatric disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

A complete rationale shall be given for all opinions and conclusions expressed.

3.  After completion the above development, if a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

